In an action by a passenger in a motor vehicle, owned and operated by defendant Costanzo, to recover damages for personal injuries received when that vehicle was involved in a collision with a motor vehicle, owned and operated by defendant Cunningham, the jury rendered a verdict in favor of plaintiff against both defendants, but the court set aside the verdict against defendant Costanzo and dismissed the complaint as to him. Plaintiff appeals from so much of the judgment entered thereon as is in favor of defendant Costanzo against him, and defendant Cunningham appeals from so much of said judgment as is in favor of the plaintiff and against him. The evidence adduced indicates that the Cunningham car was proceeding in an easterly direction on the wrong side of the road and collided head on with the Costanzo car, which was proceeding in a westerly direction, causing the injuries complained of. Judgment unanimously affirmed, with costs to respondent, payable by appellant-respondent, and to appellant-respondent, payable by appellant. No opinion. Present ■ — Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ.